DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: L1, L2, L3, c1, c2, and θf of Fig. 10A; and d1 and d2 of Figs. 10A and 10B. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 11B has axes labeled with numerical values but no axes labels or units. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The abstract of the disclosure is objected to because it includes the phrase “The present disclosure relates” which is a phrase that can be implied. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
On page 8, [0040], “the pair of gripper links 53a” should read “the pair of gripper links 35a”
On page 9, [0044], “second movable block 51a” should read “second movable block 41a”
On pages 20-21, [0091], “In this description related to FIG. 9,the feeders located adjacent to the rotator (not illustrated) is referred to as the rear” should read “In this 
On page 23, [00101], lines 5-8; page 26, [00115], “the second linear drivers149a” should read “the second linear drivers 149a”
On page 23, [00101], lines 7-9, “the first linear drivers147a” should read “the first linear drivers 147a” 
On page 24, [00107]; page 25, [00110]; page 16, [00114], “the second linear drivers149b” should read “the second linear drivers 149b”
On page 28, [00125], “The pair of bands 210 are arranged along a delivery path” should read “The pair of bands 201 are arranged along a delivery path”
On page 28, [00125], “the lengthwise direction of the bands 210” should read “the lengthwise direction of the bands 201”
On page 28, [00129], “catheter insertion part 310” should read “catheter insertion part 301”
On page 30, [00138], “including a steering driversthat” should read “including a steering driver that”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the pair of threaded shafts" in line 1, “the first movable block”, and “the second movable block” in line 2. There is insufficient antecedent basis for these limitations in the claim. It is unclear if the phrases “the pair of threaded shafts”, “the first movable block”, and “the second movable block” are referring to limitations meant to be previously recited in claim 1 or if they are referring to the corresponding recitations in claim 3. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 4 to “a pair of threaded shafts”, “a first movable block”, and “a second movable block”. For the purposes of examination, the Examiner has interpreted “the pair of threaded shafts” to mean “a pair of threaded shafts”; “the first movable block” to mean “a first movable block”; and “the second movable block” to mean “a second movable block”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokish et al. (US 20140276939 A1; hereinafter Kokish).
Regarding claim 1, Kokish discloses a catheter delivery device comprising: a body (400, Fig. 4, and see [0039]) including a delivery path of a catheter (the delivery path of 440 and 442 in Fig. 4, and see [0032]); a pair of feeders (440, 442, Fig. 4, and see [0037-0038]) having grippers (444a, 444b, 446a, 446b, Fig. 4, and see [0032]) located on the delivery path of the body and are configured to grip and release the catheter (see [0037-0038]), wherein the pair of feeders are configured to move from a grip position where the grippers grip the catheter to a forward position where the grippers advance in a state of gripping the catheter, from the forward position to a grip release position where the grippers release the catheter, from the grip release position to a backward position where the grippers retract in a state of releasing a grip on the catheter, and from the backward position to the grip position (see [0037-0038]); and a rotator configured to rotate the catheter gripped by the feeders (425, Fig. 8, and see [0040]).
Regarding claim 2, Kokish discloses the catheter delivery device of claim 1 as discussed above. Kokish further discloses that the grippers of the pair of feeders are arranged with an interval therebetween along the delivery path of the catheter (see the space between 440 and 442 along with the space between the corresponding grippers 444a, 444b, 446a, 446b in Fig. 4).
Regarding claim 9, Kokish discloses the catheter delivery device of claim 1 as discussed above. Kokish further discloses that the grippers have a pad shape configured to closely contact with an outer circumferential surface of the catheter (see [0032], [0087]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kokish et al. (US 20140276939 A1; hereinafter Kokish) in view of Whittaker et al. (US 2007/0179472 A1; hereinafter Whittaker).
Regarding claim 3, Kokish discloses the catheter delivery device of claim 1 as discussed above. Kokish further discloses that the feeders include: the grippers paired with each other and disposed on opposite sides of the catheter to face each other (see 444a, 444b, 446a, 446b in Fig. 4 and see [0032]); a pair of gripper links pivotally coupled to the pair of grippers (413, Fig. 5; 428, Fig. 8; and see [0041], [0043]. Note that all components of a device must be either directly or indirectly coupled to each other when assembled. It is the Examiner’s position that 413 and 428 are indirectly pivotally coupled to the grippers as seen in Figs. 5 and 8); a pair of first links pivotally coupled to the pair of gripper links (416, Fig. 5; 430, Fig. 6; and see [0041], [0043]. As noted above, all components of a device must be either directly or indirectly coupled to each other when assembled. It is the Examiner’s position that 416 is directly pivotally coupled to 413 as shown in Fig. 5 and that 430 is indirectly pivotally coupled to 428 as shown in Fig. 6); a second link pivotally coupled to one of the first links (412 and 411, Fig. 6, and see [0043]. It is the Examiner’s position that 412 is directly pivotally coupled to 413); a first movable block to which the pair of gripper links and the pair of first links are pivotally coupled (427, Fig. 8, and see [0041]. Note that all components of a device must be either directly or indirectly coupled to each other when assembled. It is the Examiner’s position that 413, 416, and 430 are indirectly pivotally coupled to 427 as shown in Figs. 5-6 and that 428 is directly pivotally coupled to 427 as shown in Fig. 8); a second movable block to which the second link is pivotally coupled (410, Fig. 6, and see [0043]. It is the Examiner’s position that 410 is directly pivotally coupled to the first link 411 and 412); a pair of shafts threaded into the first movable block and the second movable block (409, 426, Fig. 6, and see [0041], [0043]. Note that 409 is threaded inside 410 as seen in Fig. 6 and 426 is threaded inside 427 as seen in Fig. 8), and configured to deliver the first movable block and the second movable block along the delivery path (see [0041], [0043]); and a pair of shaft drive motors configured to rotate the pair of shafts in clockwise direction or counterclockwise direction (407, Fig. 5; 431, Fig. 6; and see [0041], [0043]).
Kokish does not specifically disclose that there are a pair of second links pivotally coupled to the pair of first links and pivotally coupled to the second movable block, that the shafts are threaded and perform screw motion, and that the shaft drive motors are for threaded shafts. 
Whittaker discloses a guidewire controller (200, Fig. 6A) that has a threaded portion (240, Fig. 6A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shafts of Kokish to incorporate the teachings of Whittaker by including a thread on the shafts. Doing so would could permit a mechanical advantage when engaging the threaded portion with a mating (Whittaker, [0068]). 
The modified device of Kokish in view of Whittaker will hereinafter be referred to as the modified device of Kokish and Whittaker. 
The modified device of Kokish and Whittaker teaches the claimed invention except for a pair of second links pivotally coupled to the pair of first links and pivotally coupled to the second movable block. It would have been an obvious matter of design choice to duplicate the single second link pivotally coupled to one of the first links as mapped above, since such a modification would have 
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify the modified device of Kokish and Whittaker to include a second link pivotally coupled to the pair of first links since Applicant has not disclosed that having a second link pivotally coupled to the pair of first links solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of second link pivotally coupled to the pair of first links , this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kokish et al. (US 20140276939 A1; hereinafter Kokish) in view of Whittaker et al. (US 2007/0179472 A1; hereinafter Whittaker) and Smith et al. (US 2014/0276042 A1; hereinafter Smith).
Regarding claim 4, Kokish discloses the catheter delivery device of claim 1 as discussed above. 
Kokish discloses a pair of shafts (409, 426, Fig. 6, and see [0041], [0043]) configured to move a first movable block (427, Fig. 8, and see [0041]) and a second movable block (410, Fig. 6, and see [0043]) along the delivery path (see [0041], [0043]). 
Kokish does not disclose that the pair of shafts are threaded and are configured to rectilinearly reciprocate the first movable block and the second movable block along the delivery path.
Whittaker discloses a guidewire controller (200, Fig. 6A) that has a threaded portion (240, Fig. 6A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shafts of Kokish to incorporate the teachings of Whittaker by Whittaker, [0068]). 
The modified device of Kokish in view of Whittaker will hereinafter be referred to as the modified device of Kokish and Whittaker.
The modified device of Kokish and Whittaker does not expressly teach that the pair of threaded shafts are configured to rectilinearly reciprocate the first movable block and the second movable block along the delivery path. 
Smith discloses the benefits of a reciprocating type drive mechanism, which results in nearly continuous output of the drive system and can save space within the body of the catheter delivery device (Smith, [0078]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threaded shafts of the modified device of Kokish and Whittaker so as to incorporate the teachings of Smith by including the threaded shafts being configured to rectilinearly reciprocate the first movable block and the second movable block along the delivery path. Doing so would result in a rectilinear reciprocating motion between the first movable block and the second movable block along the delivery path, which results in nearly continuous output of the drive system and can save space within the body of the catheter delivery device (Smith, [0078]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kokish et al. (US 20140276939 A1; hereinafter Kokish) in view of Suzuki (US 2004/0249411 A1).
Regarding claim 5, Kokish discloses the catheter delivery device of claim 1 as discussed above. Kokish further discloses that the feeders include: the grippers paired with each other and disposed on opposite sides of the catheter to face each other (see 444a, 444b, 446a, 446b in Fig. 4; also see [0032]); 413, Fig. 5; 428, Fig. 8; and see [0041], [0043]. Note that all components of a device must be either directly or indirectly coupled to each other when assembled. It is the Examiner’s position that 413 and 428 are indirectly pivotally coupled to the grippers as seen in Figs. 5 and 8); a pair of second gripper links pivotally coupled to the pair of grippers while forming an angle with the pair of first gripper links (416, Fig. 5; 430, Fig. 6; and see [0041], [0043]. As noted above, all components of a device must be either directly or indirectly coupled to each other when assembled. It is the Examiner’s position that 416 is directly pivotally coupled to 413 as shown in Fig. 5 and indirectly coupled to the grippers and that 430 is indirectly pivotally coupled to 428 as shown in Fig. 6 and also indirectly coupled to the grippers); a connecting link pivotally coupled to the pair of first gripper links and the pair of second gripper links (412 and 411, Fig. 6, and see [0043]. It is the Examiner’s position that 412 is directly pivotally coupled to 413, which is in turn pivotally coupled to 416, which is in turned pivotally coupled to 413 which is in turn coupled to 440 and thus the grippers); a first drive rod pivotally coupled to the pair of first gripper links and the connecting link (409, Fig. 6, and see [0043]); a second drive rod (426, Fig. 6, and see [0041]); a first linear driver connected to the first drive rod, and configured to move the first drive rod (407, Fig. 5, and see [0043]); and a second linear driver connected to the second drive rod, and configured to move the second drive rod (431, Fig. 6, and see [0041]).
Kokish does not specifically disclose a pair of connecting links pivotally coupled to the pair of first gripper links and the pair of second gripper links to form a triangular shape together with the pair of first gripper links and the pair of second gripper links; a pair of auxiliary links pivotally coupled to the pair of connecting links and the pair of second gripper links; a first drive rod pivotally coupled to the pair of connecting links; and a second drive rod pivotally coupled to the pair of auxiliary links. 
Suzuki discloses a pair of connecting links (18, Figs. 1 and 3, and see [0026], [0033]) pivotally coupled to a pair of first gripper links (22, Fig. 3, and see [0029], [0033]) and a pair of second gripper 23, Fig. 3, and see [0029], [0033]) to form a triangular shape together with the pair of first gripper links and the pair of second gripper links (the triangular shape as defined by the links 18, 22, and 23 as circled in Annotated Fig. 3 below; note that the links define a triangular shape when the device is operated in the position as shown in Fig. 3); a pair of auxiliary links pivotally coupled to the pair of connecting links and the pair of second gripper links (26, Fig. 3, and see [0030]. Note that all components of a device must be either directly or indirectly pivotally coupled to each other when assembled. It is the Examiner’s position that 26 is directly pivotally coupled to 18 and that 26 is indirectly pivotally coupled to 22.); a first drive rod pivotally coupled to the pair of connecting links (7, Fig. 3, and see [0022]); and a second drive rod pivotally coupled to the pair of auxiliary links (26, Fig. 3, and see [0030], [0040]). 
[AltContent: textbox (triangular shape)]Annotated Fig. 3
[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    299
    326
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kokish to incorporate the teachings of Suzuki by including a pair of connecting links pivotally coupled to the pair of first gripper links and the pair of second gripper links Suzuki, [0054]) and allows the tool to have a larger range of oscillation (Suzuki, [0057-0058]).
The combination of Kokish and Suzuki will hereinafter be referred to as the combination of Kokish and Suzuki. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kokish et al. (US 20140276939 A1; hereinafter Kokish) in view of Suzuki (US 2004/0249411 A1) and Smith et al. (US 2014/0276042 A1; hereinafter Smith).
Regarding claim 6, the combination of Kokish and Suzuki teaches the catheter delivery device of claim 5 as discussed above. 
The combination of Kokish and Suzuki does not teach that the first linear driver and the second linear driver are configured to rectilinearly reciprocate the first drive rod and the second drive rod, respectively.
Smith discloses the benefits of a reciprocating type drive mechanism, which results in nearly continuous output of the drive system and can save space within the body of the catheter delivery device (Smith, [0078]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first linear driver and second linear driver of the combination of Kokish and Suzuki to incorporate the teachings of Smith by including a first linear driver and a second linear driver that are configured to rectilinearly reciprocate the first drive rod and the second drive rod, respectively. Doing so would result in a rectilinear reciprocating motion between the Smith, [0078]). 
Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco et al. (US 2015/0094732 A1; hereinafter Pacheco) in view of Kokish et al. (US 20140276939 A1; hereinafter Kokish).
Regarding claim 1, Pacheco discloses a catheter delivery device comprising: a body (100, Fig. 1) including a delivery path of a catheter (the delivery path defined by the rail 104, track 110 and sled 106, also see [0030]); a pair of feeders (105, Fig. 1, and see [0030]) having grippers (the “mechanisms to support and hold the catheter 102, such as clamps, locks, posts, etc.” as described in [0030]) located on the delivery path of the body and are configured to grip and release the catheter (see [0030], also note that if a clamp, lock, or post is used as mentioned in [0030] for the grippers, that these mechanisms are able to be unlocked or released), and a rotator configured to rotate the catheter gripped by the feeders (300, Figs. 3A-3C, and see [0035]).
Pacheco does not disclose that the pair of feeders are configured to move from a grip position where the grippers grip the catheter to a forward position where the grippers advance in a state of gripping the catheter, from the forward position to a grip release position where the grippers release the catheter, from the grip release position to a backward position where the grippers retract in a state of releasing a grip on the catheter, and from the backward position to the grip position. 
Pacheco has the requisite structure of claim 1, and thus is capable of the recited function since the grippers (clamps/locks/posts on plate 105) are capable of gripping and releasing, and plate 105 is what moves the catheter 102 forward and backward along track 110 from a rearward position to a forward position and back again ([0030]), the grippers thus are configured to move from a grip position 
Kokish discloses a pair of feeders (440, 442, Fig. 4, and see [0037-0038]) that are configured to move from a grip position where the grippers grip the catheter to a forward position where the grippers advance in a state of gripping the catheter, from the forward position to a grip release position where the grippers release the catheter, from the grip release position to a backward position where the grippers retract in a state of releasing a grip on the catheter, and from the backward position to the grip position (see [0037-0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feeders 105 of Pacheco to incorporate the teachings of Kokish so as to include a pair of feeders configured to move from a grip position where the grippers grip the catheter to a forward position where the grippers advance in a state of gripping the catheter, from the forward position to a grip release position where the grippers release the catheter, from the grip release position to a backward position where the grippers retract in a state of releasing a grip on the catheter, and from the backward position to the grip position. Doing so would allow Kokish, [0038]).
The combination of Pacheco and Kokish will hereinafter be referred to as the combination of Pacheco and Kokish.
Regarding claim 7, the combination of Pacheco and Kokish teaches the catheter delivery device of claim 1 as discussed above. Pacheco further teaches that the rotator includes: a housing that is rotatable relative to the body (302, 315, and 324, Fig. 3A. and see [0033]. Note that 302, 315, and 324 are a housing as they are contained within frame 334 and encompass 320); an inner gear (310, Fig. 3A, and see [0033]) having a plurality of gear teeth (see the teeth on 310 in Fig. 3A and [0033]) disposed on a particular portion of an inner circumferential surface of the housing (see 310 in Fig. 3A, note that 310 is disposed on the inner part of 302 as described in [0033]), the plurality of gear teeth being arranged along the inner circumferential surface of the housing (see 310 in Fig. 3A); a pinion configured to be engaged with the gear teeth of the inner gear, and configured to be rotated (313, Fig. 3A, and see [0037]); and a pinion drive motor configured to rotate the pinion (307, Fig. 3A, and see [0035]).
Regarding claim 8, the combination of Pacheco and Kokish teaches the catheter delivery device of claim 7 as discussed above. Pacheco further teaches a roller configured to support the body from the inner circumferential surface of the housing (348, Fig. 3B, and see [0037]), and configured to move in rolling contact with the inner circumferential surface of the housing (see [0037]).
The combination of Pacheco and Kokish does not teach that there are a plurality of rollers. 
The combination of Pacheco and Kokish teaches the claimed invention except for a plurality of rollers. It would have been an obvious matter of design choice to duplicate the roller above, since such a modification would have involved a duplication of a component. Duplication of parts is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(VI)(B).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify the combination of Pacheco and Kokish to include a plurality of rollers since Applicant has not disclosed that having a specific number of rollers solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the plurality of rollers, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 14, the combination of Pacheco and Kokish teaches the catheter delivery device of claim 7 as discussed above. Pacheco further teaches a fixing part configured to fix the housing to a structure (332 and 342, Fig. 3C, and see [0039]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco et al. (US 2015/0094732 A1; hereinafter Pacheco) in view of Kokish et al. (US 20140276939 A1; hereinafter Kokish) and Herrington, Jr. et al. (US 5188612 A; hereinafter Herrington)
Regarding claim 15, the combination of Pacheco and Kokish teaches the catheter delivery device of claim 7 as discussed above. Pacheco further teaches that the housing has a cylindrical shape (see shape of 302, 315, and 324 in Fig. 3A. and see [0033]).
The combination of Pacheco and Kokish does not teach that the housing includes an upper housing and a lower housing vertically divided from each other, and wherein one end portion of the upper housing and one end portion of the lower housing are hinged to each other to open or cover a region of the body, and an opposite end portion of the upper housing and an opposite end portion of the lower housing are locked by a locking device. 
Herrington teaches a device that includes an upper housing (12’, Fig. 1, and see Col. 3, lines 13-14) and a lower housing (12, Fig. 1, and see Col. 3, lines 13-14) vertically divided from each other (see 12’ and 12 in Figs. 1-2, also see Col. 4, lines 26-29), and wherein one end portion of the upper housing and one end portion of the lower housing are hinged to each other to open or cover a region of the body (28, Fig. 1, and see Col. 4, lines 60-64), and an opposite end portion of the upper housing and an opposite end portion of the lower housing are locked by a locking device (18, Fig. 2, and see Col. 4, lines 26-29; Col. 4, line 67- Col. 5, line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the combination of Pacheco and Kokish so as to incorporate the teachings of Herrington by including an upper housing and a lower housing vertically divided from each other, and wherein one end portion of the upper housing and one end portion of the lower housing are hinged to each other to open or cover a region of the body, and an opposite end portion of the upper housing and an opposite end portion of the lower housing are locked by a locking device. Doing so would allow the housing to maintain a locked position to prevent the housing from opening once the used needle or catheter assembly is positioned therein and to assure that the elements are securely fastened (Herrington; Col. 5, lines 2-11). 
Allowable Subject Matter
Claims 10-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        20 May 2021



/AMBER R STILES/Primary Examiner, Art Unit 3783